NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JAN 04 2012

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

KENNETH A. FRIEDMAN,                              No. 10-17812

               Plaintiff - Appellant,             D.C. No. 2:03-cv-01318-RLH-
                                                  PAL
  v.

LAS VEGAS METROPOLITAN POLICE                     MEMORANDUM *
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Kenneth A. Friedman, a Nevada state prisoner, appeals pro se from the

district court’s order denying his motion for reconsideration of the denial of his

motion for partial summary judgment. We dismiss.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction over this appeal because the district court’s order “[did]

not dispose of all claims and [did] not end the litigation on the merits,” and is thus

not a final, appealable order. Williamson v. UNUM Life Ins. Co. of Am., 160 F.3d
1247, 1250 (9th Cir. 1998); see also 28 U.S.C. § 1291 (appellate jurisdiction over

“final decisions”).

      DISMISSED.




                                           2                                     10-17812